EXHIBIT 10.2

 

AMENDMENT TO THE IRON MOUNTAIN INCORPORATED

2003 SENIOR EXECUTIVE INCENTIVE PROGRAM

 

1.            Section 2 of the Iron Mountain Incorporated 2003 Senior Executive
Incentive Program (the “2003 SEIP”) is hereby deleted in its entirety and
replaced with the following:

 

“2. Annual Limit on Incentive Compensation. The maximum amount payable under
this Program with respect to a fiscal year shall be the lesser of 3.0 times Mr.
Reese’s annual base compensation for the fiscal year or $3,500,000.00 (the
“Annual Limit”).”

 

2.            Section 3 of the 2003 SEIP is hereby deleted in its entirety and
replaced with the following:

 

“3. Eligibility for Incentive Compensation. While the outcome for the
Corporation’s fiscal year to which the incentive compensation relates is
substantially uncertain (but not more than 90 days after the start of that
fiscal year), the Compensation Committee of the Board of Directors shall
establish the criteria for the payment of the Annual Limit. Such criteria may be
based on any one or more of the following business criteria: EBITDA; OIBDA;
gross revenues; growth rate; capital spending; return on investment capital;
free cash flow; operating income; attaining budget; and achievement of stated
corporate goals including, but not limited to acquisitions, alliances, joint
ventures, international development and internal expansion. Any such criteria
shall be adjusted as necessary to reflect acquisitions. If such objectives are
not fully achieved, the Compensation Committee may provide that less than 100
percent of the Annual Limit shall be payable.”

 

3.            Except as hereinabove amended, the provisions of the 2003 SEIP
shall remain in full force and effect.

 

 

 

 

 

 